d

AO 245B (CASDRev. 02/18) Judgment in a Crirninal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November l, 1987)

RUBEN ANGUIANO-MARTINEZ (1)
Case Number: 3118-CR-03246-A.]B

 

 

 

    

 

 

Ryan Stitt FD
Defendant’s Attomey
REGISTRATION No. 32326-112 F § gm E g
[| n
THE DEFENDANT: DEC l 4 2018
pleaded guiltny wunt(s) One of the Information. cl_ERK‘ us DESTR,CT CGuRT
was found guilty on count(s) ' “ ,' .`_ ‘ __
m after a plea of not guilty 3 E-F'UTV

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Tit|e and Section [ Nature of Offense Count
8:1326(A) and {B) - Removed Alien Found !n The United States (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 4 of this judgmentl

 

The sentence is imposed pursuant to the Sentencing Reforln Act of 1984.

|:| The defendant has been found not guilty on count(s)

 

 

\:| Count(s) are dismissed on the motion of the United States.

m Assessment : $100.00 - Remitted `
JVTA Assessment*: $

|:|

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
Fine Waived m Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

 

 

 

ON. ANTHONY J. TAGLIA
UNITED STATES TRICT .TUDGE

3:18-CR-03246-AJB

 

. l

AO 245B (CASD Rev. 02/18) ]udgment in a Criminal Case

 

DEFENDANT: RUBEN ANGUIANO-MARTINEZ (l) .Iudgment - Page 2 of 2
CASE NUMBER: 3 : l 8-CR-03246-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
Time served

|] Sentence imposed pursuant to Title 8 USC Section 1326(b).

l:l The court makes the following recommendations to the Bureau of Prisons:

|I| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:

[l at A.M. on

 

|I| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|I| on or before
l:l as notified by the United States Marshal.

ij as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on 10
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3 : l S-CR-03246-AJB

 

 

